United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Absecon, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1434
Issued: February 27, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 22, 2012 appellant filed a timely appeal of a June 8, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as
No. 12-1434.
The June 8, 2012 OWCP decision denies appellant’s February 15, 2011 claim for an
emotional condition. OWCP noted that she had claimed harassment and bullying from
management and other employees, including a noose that was hanging in the office. In the
June 12, 2012 decision, it reviewed the evidence of record and found that appellant had not
established that the claimed emotional condition occurred during the performance of duty. As
part of its conclusion, OWCP stated that “most of your claimed factors of employment, including
the noose and the harassment by management in 2010 have already been claimed under your
other claim for an emotional condition filed on January 24, 2010 (case file number xxxxxx247).”
The Board finds that, if appellant has filed a prior claim with similar allegations, then the
case records must be combined for a proper adjudication of the issues. It is not clear whether
there is relevant evidence as to the alleged work factors discussed in the present case that are
located in the prior claim. It is also unclear as to whether all of appellant’s current allegations
have been adjudicated in the prior claim. As the Board noted in R.W., all the records pertaining
to the claim are necessary for complete consideration and adjudication of the issues presented on

appeal.1 The case will be remanded for proper consolidation of the case records. After such
further development as OWCP deems necessary, it should issue an appropriate merit decision to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2012 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: February 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Docket No. 12-287 (issued July 26, 2012) (case was remanded for proper consolidation of case records).

2

